

Exhibit 10.26


TOLL BROTHERS, INC.
[STOCK INCENTIVE PLAN FOR NON-EXECUTIVE DIRECTORS (____)]
NON-QUALIFIED STOCK OPTION GRANT
THIS NON-QUALIFIED STOCK OPTION is granted as of [DATE] (the “Effective Date”)
by TOLL BROTHERS, INC., a Delaware corporation (the “Company”) under the Toll
Brothers, Inc. [Stock Incentive Plan for Non-Executive Directors (____)] (the
“Plan”), to [NAME] (the “Optionee”).
W I T N E S S E T H :
1.    Grant. As of the Effective Date, the Company granted to the Optionee an
option (the “Option”) to purchase on the terms and conditions hereinafter set
forth all or any part of an aggregate of [TOTAL] shares of the Company’s Common
Stock, par value $0.01 per share, (the “Option Shares”), at the purchase price
of $[XX.XX] per share (the “Option Price”). The Optionee shall have the
cumulative right to exercise the Option, and the Option is only exercisable,
with respect to the following number of Option Shares on or after the following
dates:
Number of Option Shares
that may be purchased on
or after [DATE]:


 
Total
Option Shares


[DATE]
 
[DATE]
 
 
[SHARES]
 
[SHARES]
 
[TOTAL]

The Committee may, in its sole discretion, accelerate the date on which the
Optionee may purchase Option Shares.
2.    Term. The Option granted hereunder shall expire in all events at 5:00 p.m.
(local Philadelphia, Pennsylvania time) on [DATE], unless sooner terminated as
provided in Subparagraphs (a), (b), (c), (d) or (e) below.
(a)    Leaving Board of Directors. Except as otherwise provided herein or in any
separate provisions applicable to this Option, the Option shall terminate three
(3) months after the Optionee ceases to be a member of the Board of Directors of
the Company (the “Board”) for any reason other than provided in Paragraph 2(b)
below. During such three month period the Optionee may purchase any remaining
Option Shares which could have been purchased on the date Optionee’s service
terminated, but may not purchase any Option Shares which would otherwise first
become purchasable during such three month period.
(b)    Disability or Death. Except as otherwise provided herein or in any
separate provisions applicable to this Option, the Option shall terminate one
(1) year after the Optionee’s employment with the Company and/or its Affiliates
is terminated by reason of the Optionee’s Disability or by death. During such
one year period the Optionee (or, as applicable, the Optionee’s heirs or legal
representative) may purchase any remaining Option Shares which could have been
purchased on the date Optionee’s employment terminated, but may not purchase any
Option Shares which would otherwise become purchasable during such one year
period.





--------------------------------------------------------------------------------




(c)    Change in Accounting Treatment. If the Committee finds that a change in
the financial accounting treatment for options granted under the Plan from that
in effect on [DATE], when the Plan was adopted, adversely affects the Company
or, in the determination of the Committee, may adversely affect the Company in
the foreseeable future, the Committee may, in its discretion, set an accelerated
termination date for the Option. In such event, the Committee may take whatever
other action, including acceleration of any exercise provisions, it deems
necessary.
(d)    Change in Control. In the event of a Change in Control (as defined in the
Plan) the Option shall become immediately exercisable in full. In addition, in
such event the Committee may accelerate the termination date of the Option to a
date no earlier than thirty (30) days after notice of such acceleration is given
to the Optionee. Upon the giving of any such acceleration notice, the Option
shall become immediately exercisable in full.
(e)    Definitions. For purposes of this Option: (i) the term “Affiliate” shall
mean a corporation which is a parent corporation or a subsidiary corporation
with respect to the Company within the meaning of section 425(e) or (f) of the
Code; (ii) the term “Cause” shall mean a breach by the Optionee of his or her
employment or service contract with the Company or an Affiliate, or an act by
the Optionee involving any sort of disloyalty to the Company or an Affiliate,
including, without limitation, fraud, embezzlement, theft, commission of a
felony or proven dishonesty in the course of his or her employment or service or
a disclosure of trade secrets of the Company or an Affiliate; (iii) the term
“Committee” shall refer to the Committee designated to administer the Plan; and
(iv) the term Disabliity shall means any condition that constitutes a
“disability” as that term is defined in section 22(e)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”).
3.    General Rules. To the extent otherwise exercisable, this Option may be
exercised in whole or in part except that (a) any partial exercise of this
Option must be for a round lot of 100 Option Shares or a whole number multiple
thereof and (b) this Option may in no event be exercised (i) with respect to
fractional shares or (ii) after the expiration of the Option term for any reason
under Paragraph 2 hereof.
4.    Transfers. Except as otherwise provided herein or in any separate
provisions applicable to this Option, the Option is transferable by the Optionee
only by will or pursuant to the laws of descent and distribution in the event of
the Optionee’s death, in which event the Option may be exercised by the heirs or
legal representatives of the Optionee. Any attempt at assignment, transfer,
pledge or disposition of the Option contrary to the provisions hereof or the
levy of any execution, attachment or similar process upon the Option shall be
null and void and without effect. Any exercise of the Option by a person other
than the Optionee shall be accompanied by appropriate proofs of the right of
such person to exercise the Option.
5.    Method of Exercise and Payment.
(a)    Method of Exercise. When exercisable under Paragraphs 1, 2 and 3, the
Option may be exercised by written notice, pursuant to Paragraph 9, to the
Committee specifying the number of Option Shares to be purchased and, unless the
Option Shares are covered by a then-current registration statement or a
Notification under Regulation A under the Securities Act of 1933 (the “Act”) and
current registrations under all applicable state securities laws, containing the
Optionee’s acknowledgement, in form and substance satisfactory to the Company,
that the Optionee (a) is purchasing such Option Shares for investment and not
for distribution or resale (other than a distribution or resale which, in the
opinion of counsel satisfactory to the Company, may be made without violating
the registration provisions of the Act), (b) has been advised and understands
that (i) the Option Shares have not been registered under the Act and are
“restricted securities” within the meaning of Rule 144 under the Act and are
subject to restrictions on





--------------------------------------------------------------------------------




transfer and (ii) the Company is under no obligation to register the Option
Shares under the Act or to take any action which would make available to the
Optionee any exemption from such registration, and (c) has been advised and
understands that such Option Shares may not be transferred without compliance
with all applicable federal and state securities laws. The notice shall be
accompanied by payment of the aggregate Option Price of the Option Shares being
purchased. Such exercise shall be effective upon the actual receipt by the
Committee of such written notice and payment. For these purposes, the Optionee
shall be deemed to have made the payment required for exercise of the Option at
such time as it is determined that satisfactory arrangements have been made to
ensure payment of all amounts as are required to be paid by Optionee in
connection with the exercise of the Option.
(b)    Medium of Payment. An Optionee may pay for Option Shares, and the amount
of any tax withholding required, (i) in cash, (ii) by certified check payable to
the order of the Company, (iii) by means of arranging through a broker
designated by the Company to have the broker remit sufficient proceeds from the
sale of such shares, (iv) by means of a net issuance (as described below), (v)
by a combination of the foregoing, or (vi) by such other method as the Committee
may determine to be appropriate from time to time. Furthermore, subject to the
restrictions described below, payment of the Option Price of the Option Shares
being purchased may be made all or in part in shares of the Common Stock of the
Company held by the Optionee for more than one year. If payment is made in whole
or in part in shares of the Common Stock, then the Optionee shall (1) deliver to
the Company certificates registered in the name of such Optionee representing
shares of Common Stock legally and beneficially owned by such Optionee, free of
all liens, claims and encumbrances of every kind and having a fair market value
on the date of delivery of such notice that is not greater than the product of
the Option Price and the number of Option Shares with respect to which such
Option is to be exercised, accompanied by stock powers duly endorsed in blank by
the record holder of the shares represented by such certificates or (2) attest
to his ownership of shares of Common Stock having a fair market value on the
date of exercise at least equal to the options being exercised. Notwithstanding
the foregoing, the Board of Directors, in its sole discretion, may refuse to
accept shares of Common Stock in payment of the Option Price. In that event, any
certificates representing shares of Common Stock which were delivered to the
Company shall be returned to the Optionee with notice of the refusal of the
Board of Directors to accept such shares in payment of the Option Price. The
Board of Directors may impose such limitations and prohibitions on the use of
shares of the Common Stock to exercise an Option as it deems appropriate.
The Optionee may arrange for exercise of an Option and payment of the Option
Price by means of a net issuance of shares as described below, provided,
however, that exercise by means of a net issuance shall be permitted only if
approved in advance by the Committee. If a net issuance of shares is so approved
and the Optionee chooses to exercise in that manner, the exercise of the Option
shall be treated as follows: Upon notice of exercise, the Optionee shall be
deemed, as of the date of exercise, to have received all of the shares of Common
Stock subject to the Option (or such portion of such shares as corresponds to
the portion of the Option being exercised), and shall simultaneously be deemed
to have delivered back to the Company that number of such shares as have a fair
market value (determined as of the date of exercise) equal to the Option Price
required to be paid on exercise of the Option (or portion being exercised).
6.    Adjustments on Changes in Common Stock. In the event that, prior to the
delivery by the Company of all of the Option Shares in respect of which the
Option is granted, there shall be an increase or decrease in the number of
issued shares of Common Stock of the Company as a result of a subdivision or
consolidation of shares or other capital adjustment, or the payment of a stock
dividend or other increase or decrease in such shares, effected without receipt
of consideration by the Company, the remaining number of Option Shares still
subject to the Option and the Option Price therefor shall be adjusted in a
manner determined by the Committee so that the adjusted number of Option Shares
and the adjusted Option Price





--------------------------------------------------------------------------------




shall be the substantial equivalent of the remaining number of Option Shares
still subject to the Option and the Option Price thereof prior to such change.
For purposes of this Paragraph no adjustment shall be made as a result of the
issuance of Common Stock upon the conversion of other securities of the Company
which are convertible into Common Stock.
7.    Legal Requirements. If the listing, registration or qualification of the
Option Shares upon any securities exchange or under any federal or state law, or
the consent or approval of any governmental regulatory body is necessary as a
condition of or in connection with the purchase of such Option Shares, the
Company shall not be obligated to issue or deliver the certificates representing
the Option Shares as to which the Option has been exercised unless and until
such listing, registration, qualification, consent or approval shall have been
effected or obtained. If registration is considered unnecessary by the Company
or its counsel, the Company may cause a legend to be placed on the Option Shares
being issued calling attention to the fact that they have been acquired for
investment and have not been registered.
8.    Administration. The Option has been granted pursuant to, and is subject to
the terms and provisions of, the Plan. All questions of interpretation and
application of the Plan and the Option shall be determined by the Committee, and
such determination shall be final, binding and conclusive. The Option shall not
be treated as an incentive stock option (as such term is defined in section
422(b) of the Code) for federal income tax purposes.
9.    Notices. Any notice to be given to the Company shall be addressed to the
Committee at its principal executive office, and any notice to be given to the
Optionee shall be addressed to the Optionee at the address then appearing on the
personnel records of the Company or the Affiliate of the Company by which he is
employed, or at such other address as either party hereafter may designate in
writing to the other. Any such notice shall be deemed to have been duly given
when deposited in the United States mail, addressed as aforesaid, registered or
certified mail, and with proper postage and registration or certification fees
prepaid.
IN WITNESS WHEREOF, the Company has granted this Option as of the day and year
first above written.




TOLL BROTHERS, INC.
                            


By:    ___________________________
                            





ADDENDUM TO NON-QUALIFIED STOCK OPTION


Special Rules Applicable to Continuation of Option Following Optionee's
Retirement, Death or Disability, and Providing for Certain Permissible
Transfers.
This addendum (the “Addendum”), applicable to the Option granted to [NAME] (the
“Optionee”), as of [DATE], and effective as of the Effective Date (the
“Option”), for the purpose of providing for continued exercisability and vesting
of the Option in certain circumstances (set forth below under the heading
“Continuation of Option”) and for certain limited rights to transfer the Option
(as set forth below under the heading “Transferability”) has been provided with
respect to the Option in connection with and as consideration for Optionee's
agreement not to engage in certain activities following his termination of
service as a member of the Board (as set forth below under the heading
“Non-Competition Provisions”). In recognition of these mutual agreements as set
forth herein, and intending to be legally bound, the Company and the Optionee
hereby agree to the below. All capitalized terms used but not defined herein
shall have the meaning ascribed to such term in the award agreement evidencing
the Option (the “Option Agreement”).
Continuation of Option
Notwithstanding the provisions of Paragraph 2 of the Option Agreement, if the
Optionee voluntarily terminates his service as a member of the Board on or after
attainment of age 62 (“Retirement”), or by reason of his death or Disability:
A.    The Optionee shall not be treated as having voluntarily terminated his
service as a Board member;
B.     The Option shall continue to be exercisable and to vest pursuant to the
provisions of this Addendum; and.
C.    The Option shall continue in effect following the death, Disability or
Retirement of the Optionee, and shall continue to vest and be exercisable
pursuant to the terms of Paragraphs 1 and 2 of the Option Agreement, except that
Optionee’s termination of service by reason of death, Disability or Retirement
shall not be taken into account.
The provisions of Paragraph 2 of the Option Agreement, other than Paragraphs
2(a), and (b) shall continue to apply.
Transferability
Notwithstanding the limitations on transfers otherwise applicable to this
Option, the Option may be transferred by the Optionee in a transaction that
qualifies as a Family Transfer (as that term is defined in the Plan), and the
Option shall, thereafter, be exercisable by the person or entity receiving the
Option pursuant to such Family Transfer. Notwithstanding the foregoing, this
Option shall only be exercisable by a transferee to the same extent and subject
to the same terms and conditions as would have applied had no Family Transfer
been made.
Non-Competition Provisions
In order to induce the Company to agree to modify the terms of the Option
Agreement, as set forth in this Addendum, Optionee agrees that Optionee shall
not, except upon a waiver by the Committee in writing of these requirements, at
any time after the Optionee's Disability or Retirement engage directly or
indirectly, as a proprietor, equity holder, investor (except as a passive
investor holding not more than ten percent (10%) of the outstanding capital
stock of a publicly held company), lender, partner, director, officer, employee,
consultant or representative or in any other capacity in the “Home Building
Business”. As used herein, the term “Home Building Business” shall mean any
business involved in the acquisition, development or improvement of any real
estate for potential residential use or the purchase, construction, development,
marketing or sale of single or multi-family residential units or any other
business which competes with the Company in the determination of the Committee.
The Option shall immediately terminate upon a finding by the Committee, after
full consideration of the facts presented on behalf of both the Company and the
Optionee, that the Optionee has breached terms of this Addendum. In such event,
in addition to immediate termination of the Option, the Optionee shall
automatically forfeit all Option Shares for which the Company has not yet
delivered the share certificates upon refund by the Company of the amount paid
for such Option Shares.
TOLL BROTHERS, INC.




By:    ___________________________
                            





